Citation Nr: 1410061	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, including as secondary to herbicide exposure.  

2. Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, including as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from February 1969 to January 1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO in Togus, Maine, on brokerage for the RO in Indianapolis, Indiana, which retains original jurisdiction.  This rating decision denied the above claims.   

The Board notes that the August 2009 rating decision also denied an increased rating for the Veteran's service-connected right leg varicose veins.  While the Veteran initially appealed this denial, he submitted a written withdrawal of this claim in November 2010.  Therefore, the increased rating claim is no longer before the Board.  See 38 C.F.R. § 20.204(b).  In addition, the August 2009 rating decision denied the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  The Veteran did not specifically include this claim in his September 2009 Notice of Disagreement, and an attached letter from his representative clarified that the Veteran did not wish to appeal the TDIU claim.  Therefore, this claim is also not before the Board at this time.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 

FINDINGS OF FACT

1. The Veteran had active service in the Republic of Vietnam and is presumed to have been exposed to Agent Orange.  

2. The Veteran has suffered from peripheral neuropathy for more than two years from onset.  

3. The preponderance of the evidence is against a relationship between the Veteran's current upper and lower extremity peripheral neuropathy and any incident of service, to include any herbicide exposure, and was not manifested until many decades after service separation.  


CONCLUSIONS OF LAW

1. The veteran's peripheral neuropathy of the upper extremities was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2. The veteran's peripheral neuropathy of the lower extremities was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran contends that he has peripheral neuropathy of the upper and lower extremities as a result of herbicide exposure during service.  For the reasons that follow, the Board concludes that service connection is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Certain presumptions both apply and do not apply to this case, as discussed below.

The medical evidence of record shows the Veteran has current diagnoses of both upper and lower extremity peripheral neuropathy, affecting his legs, feet and hands.  Thus the first element of his service connection claim is met.  Shedden, 381 F.3d at 1167.

The Veteran's DD 214 indicates that he had over seventeen months of foreign service in Vietnam.  There is no evidence to show that he was not exposed to herbicides.  The Veteran is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The second element of service connection is met.  Shedden, at 1167.

Exposure to certain herbicides during service is presumed to result in certain diseases, including acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e) (2013).  Acute and subacute peripheral neuropathy is specifically defined as a condition that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e), Note 2.  The Secretary of VA has determined that a presumption for service connection is not warranted based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era for a variety of conditions including chronic persistent peripheral neuropathy.  See 72 FR 32395-32407 (June 12, 2007). 

The Veteran's treatment records do not specify whether the veteran has acute or subacute peripheral neuropathy within the meaning of 38 C.F.R. § 3.309.  The Veteran reported in a March 2009 statement that his legs and feet had hurt for approximately the past 10 years.  At the Veteran's November 2010 RO hearing, he reported that his feet began hurting 15 to 18 years ago, and that the neuropathy progressed from his feet and legs into his arms and hands.  At best, the Veteran's lay report of symptoms dates to 1992, 21 years after his 1971 separation from service and the latest possible herbicide exposure.  The Board finds that the Veteran's bilateral upper and lower extremity neuropathies are not "acute and subacute peripheral neuropathy" within the regulatory meaning of that term for presumptive service connection.  The Board concludes, therefore, that the herbicide exposure nexus presumption is not for application in this case.  See id.  

Another set of presumptions applies to "chronic diseases," which include peripheral neuropathy.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  The Veteran has reported that he first began experiencing peripheral neuropathy symptoms in his feet and legs between 18 and 10 years before filing his service connection claim.  The Veteran at no time during the period on appeal has asserted that he began experiencing peripheral neuropathy symptoms during service or within one year of separation from service.  The Veteran's service treatment records are negative for any indication of peripheral neuropathy complaints, symptoms, diagnoses or treatment.  The Veteran's entrance and separation from service physical examinations did not find any neurological disability, and the Veteran did not report any such disability on the accompanying medical history forms.  The earliest medical evidence of record showing a diagnosis of and treatment for peripheral neuropathy appears to be from 2007.  The Board finds, therefore, that the Veteran's bilateral upper and lower peripheral neuropathy was not chronic during service, was not manifest to a compensable degree within one year of separation from service, and has not been productive of symptoms continuously since service separation.  The Board concludes that service connection for Veteran's bilateral upper and lower peripheral neuropathy is not warranted under the "chronic disease" provisions.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

The remaining theory of service connection is direct service connection under Shedden.  As stated, the current disability and in-service incurrence event are well established on the record.  The remaining issue is a nexus between the two.  Shedden, at 1167.  On review, the Board finds the preponderance of the competent evidence is against such a relationship.  

The Veteran has stated his belief that the peripheral neuropathy he now suffers is a result of his exposure to Agent Orange during service.  The Veteran is competent to describe his current peripheral neuropathy symptoms as well as his experiences in service.  Delayed onset between herbicide exposure and peripheral neuropathy is a complex medical issue.  As a layperson, the Veteran is not competent to offer an opinion on the complex medical issue of the etiology of his current disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  He has not stated that a medical professional has told him that his current peripheral neuropathy may be related to any incident of service, including the herbicide exposure.  The Board finds that the Veteran's assertions are not competent lay evidence of nexus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran submitted a May 2009 statement from his treating VA neurologist, Dr. J.D.  This statement confirms the Veteran's diagnosis of peripheral neuropathy, and reports that the Veteran told Dr. J.D. he was exposed to Agent Orange during his service in Vietnam.  However, the neurologist's statement does not provide an opinion as to the etiology of the Veteran's peripheral neuropathy or indicate that Dr. J.D. believes there is a relationship between the Veteran's herbicide exposure and his peripheral neuropathy.  

The Veteran has not submitted any medical opinions as to the etiology of his peripheral neuropathy or a relationship between his herbicide exposure and peripheral neuropathy.  There is no other medical evidence of record addressing the etiology of the Veteran's peripheral neuropathy or a nexus between the peripheral neuropathy and herbicide exposure.  Furthermore, there is no evidence of record to support any other cause of incurrence or aggravation of peripheral neuropathy during service.  Thus, the claim must fail on a direct basis.  See Shedden, supra.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim on presumptive and direct bases.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  January and June 2009 letters fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in August 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran's current disability is related to service is his own lay statements.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's current disability is related to the in-service event on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  As discussed below, the Veteran offers only his own conclusory opinion regarding causation.  The etiology of peripheral neuropathy is outside the realm of common lay knowledge.  The Veteran has not provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional.  This is insufficient to satisfy the criteria of 38 U.S.C.A. 5103A(d)(2).  See id.  As there is no competent evidence of record demonstrating an indication that the current disability may be related to the in-service event, an examination is not warranted.  See McLendon, 20 Vet. App. at 81-82.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities is denied.  

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is denied.  




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


